                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

AMANDA MARROY,                           )
                                         )
             Plaintiff,                  )
                                         )
vs.                                      )       Case No. 20-cv-972-DWD
                                         )
AISIN MFG. ILLINOIS LLC,                 )
                                         )
             Defendant.                  )

                                        ORDER

DUGAN, District Judge:

      This matter is before the Court on seven motions filed by Plaintiff Amanda

Marroy: Motion to Deem Facts Admitted (Doc. 37), Motion to Deem Facts Admitted (Doc.

39), Motion to Compel (Doc. 42), Motion to Compel (Doc. 55), Motion to Deem Facts

Admitted (Doc. 59), Motion to Strike (Doc. 69), and Motion for Protective Order (Doc. 70).

On July 1, 2021, the Court held a hearing on the motions. In preparation for this hearing,

the Court directed the parties                                 See Doc. 86). The parties

submitted discovery reports to the Court via email on June 30, 2021.

      At the July 1, 2021 hearing, the Court GRANTED the Motion to Compel (Doc. 55)

and ORDERED the parties to immediately discuss available dates to take depositions.

The depositions SHALL

conference, which is currently scheduled for July 27, 2021. The parties represented that

they are in agreement on the location of the depositions and prefer that the depositions

be taken in-person. The Court further DENIED the Motion for Protective Order (Doc.



                                             1
70) and instructed the parties that if any privilege issues arose during depositions then

the parties could approach the Court with their dispute.

       The parties also represented that they had resolved all outstanding discovery

issues related to the Motion to Deem Facts Admitted (Doc. 59). Accordingly, the Court

DENIED the Motion (Doc. 59) as moot. Finally, Plaintiff agreed to supplement her



parties agreed to supplement their discovery responses and disclosures by July 12, 2021.



briefing and after hearing arguments, the Court ORDERS as follows:

       1.

Plaintiff seeks to deem No.                                rst Request to Admit Facts (see

Doc. 35; Doc. 37-2) as admitted. Defendant represents that it will be admitting No. 26,

                                 e as to this No. 26 is resolved. As for Request to Admit

No. 24, the request states:


       at p. 13 ¶ 4 expressly states that absences incurred by its employees with

       that can lead to termination.

Defendant submitted the following answer in response:

       Defendant objects to Request No. 24 as it is vague and misleading. Further
       answering, Defendant admits that its attendance policy states, in part:
                                              onal leave (prior authorization
       required), or two marriage days (prior authorization required) will not be

       answering, the document speaks for itself.



                                            2
(Doc. 35, p. 5; Doc. 37-2, p. 5).      Defend

OVERRULED.        Defendant is DIRECTED to amend its response by July 30, 2021.

                                                              DENIED, without prejudice.

       2.

                                                                                see Doc. 38;

Doc. 39-2) as admitted. Request to Admit No. 1 states:

       1.     Defendant never expressly made any claim in its Position Statement
       to the Illinois Department of Human Ri
       No. 1 on pp. 1-6, that providing the Plaintiff with any additional time off or
       a leave of absence beyond her twelve weeks of Family Medical Leave for
       her temporary inability to work due to medical conditions related to her
       pregnancy and childbirth was an undue burden under the Illinois Human
       Rights Act, 775 ILCS 5/2-102(J)(1) through (4).

Defendant submitted the following answer in response:

       Defendant admits that the document atta
       a true and accurate copy of the position statement submitted to the Illinois
       Department of Human Rights. The document speaks for itself.

                                        to Deem Facts Admitted (Doc. 39) is DENIED.

       3.                                                 By this Motion Plaintiff seeks to



No. 19 seeks to discover the names, addresses, phone numbers, job titles, and current



                                                                   Defendant objects to this

Interrogatory as irrelevant, overbroad, not reasonably limited in time and scope, and as

not proportional to the needs of the case (Id.). Defendant further objects to discovery

related to its net worth at this time, arguing that any determination of

                                              3
survives a motion for summary judgment.



Defendant does not specifically argue that discovery into its net worth is irrelevant to an

award of punitive damages. See Yund v. Covington Foods, Inc., 193 F.R.D. 582, 589 (S.D.

                                                   discovery of defendan

to assess punitive damages because a corporate

assessment of punitive damages against it); but see EEOC v. Staffing Network, 2002 WL

31473840, at *4 (N.D. Ill. 2002) (finding that a co                        nancial information

may be relevant for purposes of Rule 26). Instead, Defendant argues that any discovery

into its net worth should be delayed until after a determination that it will be liable for

punitive damages.



                                                   net worth could be relevant to a claim of

punitive damages. Plaintiff asserts claims under the Illinois Human Rights Act and Title

VII of the Civil Rights, including an award of punitive damages (Doc. 25). Under certain

circumstances, an award of punitive damages may be permitted under both acts.

However, Federal law and Illinois law differ in their treatment of the relevance of

                                                its or net worth as evidence supporting a

determination of punitive damages. Under Illinois law, it is well-established that a

                                a relevant factor relevant in determining punitive damages.

See                         rning Fiberglass Corp., 265 Ill. App. 3d 805, 823 (5th Dist. 1994)

                                               4
       However, the federal law in this circuit is decidedly less clear. In Newport v. Fact

Concerts, 453 U.S. 247, 270 (1981), the Supreme Court set out the general rule that

                                            ionally admissible as a measure of the amount




profits may be irrelevant to the consideration of an award of punitive damages, at least

under federal law.                                  979 F.2d 499, 508 (7th Cir. 1992). Several

courts in the circuit have opined that Zazu has been interpreted too broadly and that a

                                                    a relevant factor to an award of punitive

damages. See Donald v. Wexford Health Sources, Inc., 266 F.Supp.3d 1097 (C.D. Ill. 2017)

(describing district court split on applying Zazu, and noting that the majority of district

courts find that Zazu                                        dictum); Isbell v. John Crane, Inc.,

74 F.Supp.3d 893, 898-899 (N.D. Ill. 2014) (citing cases).

       Accordingly, given the broad discovery contemplated by Rule 26, at this junction,



Defendant does not argue that it will suffer harm due to the confidential nature of these

                                                                                  GRANTED.

Defendant is DIRECTED to answer the Interrogatory No. 19 by July 30, 2021. This ruling

                                                  renew its objection in a pre-trial motion in

limine or other motion as may be appropriate.

                                              5
       4.                                               By this Motion, Plaintiff seeks to

compel responses to its First Request for Production No. 45 (Doc. 42-2). Request for



                                                                      2, p. 12). Defendant

again objects to this request as irrelevant, not proportional to the case, and as premature

(Id.). However, Defendant does not specifically argue that discovery into its net worth is

irrelevant to an award of punitive damages. Nor does Defendant argue that it will suffer

harm due to the confidential nature of these documents. However, the request is overly

broad and will undoubtedly precipitate the production of an unnecessarily large volume

of records when existing compilations and summaries will allow the Plaintiff to

adequately prepare her case. Accordingly, Pl

GRANTED in part. Defendant is DIRECTED to respond to First Request for Production

No. 45 by July 30, 2021 by producing for the calendar years 2019 and 2020 all existing

quarterly and year-end financial balance sheets, income statements, cash flow statements,

Earnings per Share statements, and all similar documents which evidence by compilation

or summary the net worth of the Defendant. This ruling is without prejudice to both the



                                                objection in a pre-trial motion in limine or

other motion as may be appropriate.

       5.                                                    GRANTED.        Defendant is

DIRECTED to file an amended answer and affirmative defenses by July 30, 2021.



                                            6
       6.        Forthcoming settlement conference.   As discussed at the July 1, 2021

                                           set for July 27, 2021 will proceed as scheduled.

The parties are again reminded that they SHALL participate in this settlement conference

in good faith.

       SO ORDERED.

       Dated: July 15, 2021



                                                ______________________________
                                                DAVID W. DUGAN
                                                United States District Judge




                                            7
